EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This Agreement is made and entered into as of the 3rd day of May, 2010 (the
“Effective Date”), between CNB Bank, Inc., a West Virginia banking corporation
(the “Company”) and Patricia Muldoon (the “Executive”).
RECITALS
The Company desires to retain the Executive and the Executive desires to accept
employment with the Company under the terms and provisions set forth below.
AGREEMENT
NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Company and the Executive agree as follows:
1. Term. The Term of this Agreement shall be for a period of one year commencing
as of the 1st day of January, 2010, and ending on the 31st day of December, 2010
(the “Initial Period”). Thereafter, this Agreement shall be automatically
self-renewing for one-year Renewal Periods unless either party provides the
other with notice of non-renewal at least ninety (90) days prior to the
expiration of the current term. The Initial Period and any Renewal Period(s) are
herein referred to collectively as the “Employment Period”. Notwithstanding
anything to the contrary contained herein, the Employment Period is subject to
termination pursuant to Section 5. If the Company, or its parent holding
Company, CNB Financial Services, Inc. (the “Parent Company”), should be acquired
or taken over during the term of this Agreement or any renewal hereof, then the
term of this Agreement, or the applicable Renewal Period, shall be automatically
extended for a period of eighteen months from the date of the acquisition or
takeover. For purposes of this section the terms “acquired” or “taken over”
shall mean: (1) the acquisition by another company of a majority of the shares
of the common stock of the Parent Company, (2) the merger of the Company or the
Parent Company with another financial institution, which shall issue its own
stock in exchange for the surrender of the common stock of the Company or the
Parent Company.
2. Employment. The Company agrees to employ and engage the services of the
Executive during the Employment Period as Executive Vice-President and Chief
Operations Officer of the Company, its parent holding Company, CNB Financial
Services, Inc. (the “Parent Company”),

 



--------------------------------------------------------------------------------



 



and any other subsidiary company or affiliated company of the Company or its
Parent Company (the “Affiliated Companies”), of which there are none at the time
of the making of this Agreement, and the Executive agrees to serve the Company
in such capacity, on a full-time basis, during the Employment Period of this
Agreement.
3. Job Description.
3.1 Position and Duties. During the employment Period, the Executive’s position,
duties and responsibilities include, but will not be limited to those which are
described in Exhibit #1, appended hereto, as deemed necessary by the Company,
provided, however, that the Company shall have the absolute right to modify or
change the position, duties, responsibilities and title of the Executive in any
respect, so long as the Executive shall continue to be employed in a senior
executive capacity during the Term. Executive shall perform such duties and have
such responsibilities which are of the same character and nature as those
typically performed by a senior executive of the Company.
3.2 Devotion of Efforts. The Executive shall devote her full business time
during normal business hours to the business and affairs of the Company, the
Parent Company, and the Affiliated Companies, use her best efforts to promote
the interests of the Company, the Parent Company, and the Affiliated Companies,
and perform faithfully and efficiently the responsibilities assigned to her in
accordance with this Agreement.
During the Employment Period of this Agreement, Executive shall not engage in
other employment, except with the prior consent of the Board of Directors.
3.3 Relocation. The Company may not require the Executive to perform services
under this Agreement outside a 50 mile radius of Berkeley Springs, West
Virginia, without Executive’s consent, other than normal business travel
consistent with her executive level responsibilities.
4. Compensation and other Employment Terms.
4.1 Base Salary. During the Employment Period, the Company shall pay the
Executive an initial annual base salary of $108,500.08 (“Base Salary”). The Base
Salary shall be payable in cash, subject to applicable withholdings, in
accordance with the then current payment policies of the Company for its
executives. Commencing with the first 12 month anniversary date of beginning
period of this contract, and on the 12 month anniversary date each year
thereafter, the Company

2



--------------------------------------------------------------------------------



 



will adjust the Base Salary by such amount as is warranted in the sole
discretion of the Board of Directors based upon the Executive’s performance
during the preceding year of employment.
4.2 Reserved.
4.3 Bonus Compensation. As further compensation, the Executive may receive such
Incentive Bonus Compensation as the Board of Directors, in its sole and absolute
discretion and judgment, may from time to time award to Executive. After the
issuance of audited financial statements for each fiscal year, the Board of
Directors will determine whether or not any Bonus Compensation shall be paid to
Executive. The Board of Directors may establish performance objectives for
Executive to assist the Board of Directors in determining whether or not to
award Incentive Bonus Compensation, but Executive understands that the decision
on whether or not to grant Bonus Compensation is entirely discretionary with the
Board of Directors, even if the Executive’s performance objectives established
by the Board of Directors have been met.
4.4 Employee Benefits. In addition to the Base Salary and payments of any
incentive compensation that is payable hereunder, the Executive shall be
eligible during the Employment Period for all employee benefits offered to the
Company’s senior executives. In addition, the Executive will be entitled to the
following benefits:
(a) Vacation and Sick Leave. Executive shall be entitled to participate in the
vacation, sick leave, and personal leave benefits provided for executives of the
Company, as provided by the Company’s policies on such matters.
(b) Business Expense Reimbursement. Reimbursement for, or payment of the
legitimate business expenses, including appropriate entertainment expense
incurred by Executive on behalf of the Company, pursuant to the written policies
of the Company, and expenses for travel, management seminars, related travel and
related telephone use.
(c) 401(k) Plan. Participation in the 401(k) retirement benefit plan made
available to the employees of the Company on the same basis that other employees
of the Company participate in such plan.
(d) Insurance Plans. Executive shall be entitled to participation in such life,
health, dental, vision, short and long-term disability plans as are made
available to the employees of the Company on the same basis that other
executives of the Company participate in such plans during the Term of this
Agreement. If the Executive terminates employment with the Company by
disability, then

3



--------------------------------------------------------------------------------



 



Executive will continue to participate in such insurance plans in accordance
with the Company’s existing policies regarding the continuation of insurance
benefits following disability. If the Executive terminates employment with the
Company by retirement, then Executive will continue to participate in such
insurance plans in accordance with the Company’s existing policies regarding the
continuation of insurance benefits as post-retirement benefits.
(e) Defined Benefit Pension Plan. Executive shall be entitled to participation
in the Company’s defined benefit Retirement Plan currently managed as part of
the Allegheny Group Retirement Plans on the same basis that other employees of
the Company participate in such plan, or its successor plan(s), during the Term
of this Agreement.
(f) Disability Benefits. Executive shall be entitled to participation in the
Company’s long-term and short-term disability plans on the same basis that other
employees of the Company participate in such plan, or its successor plan(s),
during the Term of this Agreement.
(g) Other Miscellaneous Benefits and Burdens. Executive shall be entitled to
such other employee benefits as are provided generally by the Company for
employees of the Company and which are set forth in the Company’s Employee
Handbook or written policies, subject to the terms and conditions thereof.
(h) Changes to Employee Benefit Plans. Nothing in this Agreement shall prevent
the Board of Directors of the Company from changing, modifying, amending or
terminating the employee benefit plans of the Company so as to eliminate, reduce
or otherwise change any benefit payable under this Agreement.
     Executive agrees to submit regular reports of personal use of the employee
benefits as may be required under the Internal Revenue Code of 1986 to be
treated as taxable income to Executive in order to allow the Company to
determine the amount which must be reported to the Internal Revenue Service as
compensation to Executive.
4.5 Reserved.
5. Termination.
5.1 Death. This Agreement shall terminate automatically upon the Executive’s
death. All benefits and compensation then accrued hereunder, and under any plans
provided for in Section 4.4 hereof, shall be paid to the Executive’s
beneficiaries, representatives, or heirs, as appropriate.

4



--------------------------------------------------------------------------------



 



5.2 Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from the full-time
performance of her duties with the Company for sixty days, the Company may
terminate the Executive’s employment under this contract. A termination for
disability under this section shall not affect the employee’s rights to
short-term disability benefits or long-term disability benefits as may be
provided by under any disability plan which the Company may have in place for
its employees.
5.3 Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean (A) any act of dishonesty or
knowing and willful breach of fiduciary duty to the Company; (B) conviction of a
felony or a crime involving moral turpitude or unlawful, dishonest, or unethical
conduct that a reasonable person would consider damaging to the reputation of
the Company or conduct which is improper and unacceptable under the Company’s
corporate policies; (C) any material breach of any provision of this Agreement
by the Executive; (D) insubordination or refusal to perform assigned duties
consistent with duties of a senior executive or to comply with the reasonable
directions of the Company’s Board of Directors; (E) an ORDER being entered by
the Board of Governors of the Federal Reserve, the West Virginia Banking
Commission, or the Federal Deposit Insurance Corporation, requiring the
Executive to be removed from office pursuant to authority granted by law. If the
Executive’s employment is terminated for Cause, the Company shall pay the
Executive her full accrued Base Salary through the date of termination at the
rate in effect at the time of such termination, and the Company shall have no
further obligation to the Executive under this Agreement. Any incentive
compensation or performance bonus shall be forfeited if the Executive is
terminated for Cause.
5.4 Termination by the Company other than for Cause. In the event that this
Agreement is terminated for any reason by the Company (except for a termination
for “Cause” as defined in Section 5.3 above or for death or disability),
Executive shall be entitled to receive termination benefits in an amount equal
to the greater of (i) the remaining Base Salary during the Initial Period (or
the remaining Base Salary for the remainder of the Renewal Period in which the
termination occurs) or (ii) six months Base Salary at the then-current Base
Salary.
5.5 Voluntary Termination by Executive. At any time during the Employment
Period, the Executive may voluntarily terminate employment with the Company upon
30 days written

5



--------------------------------------------------------------------------------



 



notice. In the event of such termination, all rights, duties and obligations of
both parties shall cease to be effective upon the end of the thirty-day notice
period.
5.6 Retirement. The Executive may terminate her employment hereunder by
retirement during the Employment Period, provided the company consents to such
retirement action. In such event, this Agreement shall terminate automatically.
Executive will give the Company six months written notice of Executive’s planned
retirement date. All benefits and compensation then accrued hereunder shall be
paid promptly to the Executive.
6. Reserved.
7. Confidential Information. During the term of this Agreement and thereafter,
Executive shall keep secret and retain in strictest confidence, and shall not,
without the prior written consent of the Board of Directors of the Company,
furnish, make available or disclose to any third party to use for the benefit of
himself or any third party, any Confidential Information. As used in this
Agreement, “Confidential Information” shall mean any information relating to the
business or affairs of the Company, the Parent Company, or the company’s
affiliates or the Business, including but not limited to information relating to
financial statements, customer identities, potential customers, employees,
suppliers, servicing methods, equipment, program, strategies and information,
databases and information systems, analyses, profit margins or other proprietary
information used by the Company or the Company’s affiliates: Executive
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company, the Parent Company and the Company’s affiliates.
8. Inventions and Other Intellectual Property. Executive hereby agrees that all
right, title and interest in and to all of the Executive’s “Discoveries” and
work product made during the Employment Period, whether pursuant to this
Agreement or otherwise, shall belong solely to the Company, whether or not they
are protected or protectable under applicable patent trademark, service mark,
copyright or trade secret laws. For purposes of this Section 8, “Discoveries”
means all inventions, designs, discoveries, improvements and copyrightable
works, including, without limitation any information relating to the Company’s
know-how, processes, designs, computer programs and routines, formulae,
techniques, developments or experimental work, work-in-progress or business
trade secrets made or conceived or reduced to practice by the Company. Executive
agrees that all work or other material containing or reflecting any such
Discoveries

6



--------------------------------------------------------------------------------



 



shall be deemed work made for hire as defined in Section 101 of the Copyright
Act, 15 U.S.C.A. Section 101. If it is determined that any such works are not
works made for hire, the Executive hereby assigns to the Company all of the
Executive’s right, title and interest, including all rights of copyright,
patent, and other intellectual property rights, to or in such Discoveries.
Executive covenants that she shall keep the Company informed of the development
of all Discoveries made, conceived or reduced to practice by the Company, in
whole or in part, alone or with others, which either result from any work
Executive may do for, or at the request of, the Company, or are related to the
Company’s present or contemplated activities, investigations, or obligations.
Executive further agrees that at the Company’s request and expense, she will
execute any deeds or documents necessary to transfer any such Discoveries to the
Company and to cooperate with the Company or its nominee in perfecting the
Company’s title (or the title of the Company’s nominee) in such materials.
9. Interference with Relationships. During the period ending two years after any
termination of the Employee’s employment, Executive shall not, directly or
indirectly, as employee, agent, consultant, owner, director, co-partner or in
any other individual or representative capacity intentionally solicit or
encourage any present or future customer of the Company to terminate or
otherwise alter his, her or its relationship with the Company in an adverse
manner.
10. Return of Company Materials Upon Termination. Executive acknowledges that
all files, customer information, financial information, and other records or
documents in possession of Executive by virtue of Executive’s employment by the
Company are and shall remain the property of the Company, the Parent Company, or
the company’s affiliates as the case may be, and that upon termination of
Executive’s employment hereunder, Executive shall return immediately to the
Company all such items in her possession, together with all copies thereof.
11. Effect on Termination. Notwithstanding the termination of Executive’s
employment with the Company, those provisions contained in Sections 7, 8, 9 and
10 hereof shall remain in full force and effect for the duration of the
applicable Restricted Period.
12. Remedies. Executive acknowledges and agrees that the covenants set forth in
Sections 7, 8, 9 and 10 of this Agreement (collectively, the “Restrictive
Covenants”) are reasonable and necessary for the protection of the Company’s
business interests, that irreparable injury will result to the Company if
Executive breaches any of the terms of the Restrictive Covenants, and

7



--------------------------------------------------------------------------------



 



that in the event of Executive’s actual or threatened breach of any such
Restrictive Covenants, the Company will have no adequate remedy at law.
Executive accordingly agrees that in the event of any actual or threatened
breach by her of any of the Restrictive Covenants, the Company shall be entitled
to immediate temporary injunctive and other equitable relief, without the
necessity of showing actual monetary damages, subject to hearing as soon
thereafter as possible. Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damage which it
is able to prove.
13. Reserved.
14. Miscellaneous.
14.1 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the parties and supersedes any
prior understandings or agreements between the parties, written or oral, to the
extent they relate in any way to the subject matter hereof.
14.2 No Assignment; Assumption. This Agreement is personal to the Executive and
shall not be assignable by the Executive, other than by last will and testament
or by the laws of descent and distribution with respect to any amounts due
hereunder. This Agreement shall inure to the benefit of and be binding upon any
successor to the business or assets of the Company which assumes this Agreement,
whether expressly or by operation of law.
14.3 Headings. This section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
14.4 Arbitration. Any controversy, claim or dispute of whatever nature between
Executive and the Company arising out of or relating to this Agreement, or
arising out of Executive’s employment with the Company, shall be resolved by
binding arbitration before a single arbitrator in Morgan County, West Virginia
pursuant to the Employment Dispute Resolution Rules of the American Arbitration
Association. Each party shall bear its own costs, expenses and fees, including
without limitation attorneys’ fees and experts’ fees with respect to any such
arbitration. Judgment upon any resulting arbitration award may be entered in any
court of competent jurisdiction.

8



--------------------------------------------------------------------------------



 



14.5 Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
If to the Company:
CNB Bank, Inc.
Attention: Board of Directors
101 S. Washington Street
Berkeley Springs, WV 25411
If to the Executive:
Patricia Muldoon
64 Geiser Way
Smithsburg MD 21783
Either party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.
14.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of West Virginia
14.7 Amendments. No amendments of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by both the Company and the
Executive.
14.8 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

9



--------------------------------------------------------------------------------



 



          Employer:     CNB Bank, Inc.,    
 
       
by:
  /s/ Thomas F. Rokisky
 
President    
 
        Employee:      
 
  /s/ Patricia Muldoon
 
Patricia Muldoon    

10